DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
Claims 1, 3-9, 11, and 22-26 are pending (claim set as filed on 07/07/2022).

Priority
	This application is a CON of application no. 13/335,323 filed on 12/22/2011 which claims a provisional application no. 61/428,867 filed on 12/31/2010 and provisional application no. 61/474,691 filed on 04/12/2011.

Information Disclosure Statement
	The Information Disclosure Statements filed on 06/07/2022 and 09/20/2022 have been considered.

Withdrawal of Rejections
The response and amendments filed on 07/07/2022 are acknowledged. The previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
Briefly, the previous claim rejection of claim 30 for failing to further limit has been withdrawn necessitated by Applicant’s amendment to delete the claim. 
Briefly, the previous prior art obviousness rejection over the combination of Morrow in view of Prieto has been withdrawn necessitated by Applicant’s amendment to delete the specie of “irritable bowel syndrome”. However, a new grounds of rejection is presented below utilizing a new primary reference by Land which addresses the other disease specie of “food allergy”. The references of Morrow and Prieto are being reprised as secondary references because they remain applicable to addressing the limitations of 2’-fucosyllactose and 3’-fucosyllactose.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103(a), Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9, 11, and 22-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Land (WO 2009/151331 A1 - newly cited) in view of Morrow (US 2012/0202753 A1, which has a PCT filing date of 07/02/2010 - previously cited) in view of Prieto (US Patent no. 6,045,854 - previously cited).
	Land’s general disclosure relates to a nutrition for improving the immune system response, a process for its preparation, and solutions for balancing and stimulating the immune system (see page 1, lines 4-5 and lines 26-27). Land further teaches a nutritional composition comprising a substrate and non-digestible carbohydrates including fuco-oligosaccharides (see page 2, lines 2-16).
	Regarding the claims’ patient population, Land teaches the “preparation is especially suitable for the treatment and/or prevention of diseases which can be prevented and/or treated by a decrease in Th2 response, in particular allergy, atopic dermatitis, asthma, food allergy, allergic rhinitis (e. g. pollen allergy), dust mite allergy and other forms of hypersensitivity like systemic anaphylaxis and acute urticaria” (i.e. inflammation reactions) (see page 3, lines 20-23, and page 26, lines 5-11). Land teaches method for providing nutrition to an infant, said method comprising administering the present preparation or nutritional composition comprising the present preparation to the infant (see page 4, lines 20-22).
Regarding the claims last limitation pertaining to “wherein the nutritional composition does not comprise a probiotic”, Land teaches no living cells of bifidobacteria are present in the present preparation (see page 3, lines 1-7) or a removal step of the bifidobacteria cells by centrifugation and/or filtration (see page 4, line 30). 
However, Land does not teach: a human milk oligosaccharide selected from 2’-fucosyllactose and 3’-fucosyllactose.
Morrow’s general disclosure relates to milk oligosaccharides or glycoconjugates
containing milk oligosaccharides for the inhibition of inflammation (see abstract).	Morrow teaches a method of inhibiting inflammation by administering to a subject in need thereof (e.g. a human infant) an effective amount of a composition containing one or more milk-derived oligosaccharides or one or more glycoconjugates containing the oligosaccharide (see ¶ [0005], [0028]-[0029], and see claim 22). Morrow teaches “a subject, e.g., a human or a non-human mammal, who is suffering from or at risk for developing an inflammatory disease, such as a disease of the digestive tract. Examples include esophagitis, gastroenteritis, colitis, cholangitis, appendicitis, inflammatory bowel diseases (i.e., ulcerative colitis, necrotizing enterocolitis, and Crohn’s disease), or irritable bowel syndrome” (see ¶ [0008], [0027], and see claim 21). Morrow teaches the oligosaccharide is 2’-fucosyllactose and 3’-fucosyllactose (see Table 1, claims 3 and 8) and note that the composition of Morrow does not have any probiotics.  
Prieto’s general disclosure relates to compositions of “synthetic nutritional products containing oligosaccharides from human milk. More specifically, the synthetic nutritional product contains at least one of the following oligosaccharides: 3’-fucosyllactose, lacto-N-fucopentaose III, lacto-N-fucopentaose II, difucosyllactose, 2’-fucosyllactose, lacto-N-fucopentaose I, lacto-N-neotetraose, lacto-N-fucopemaose V or lacto-N-tetraose” (see col. 1, lines 16-24). Prieto teaches oligosaccharides in the concentration ranges: from about 130-3500 mg/L of 3’-fucosyllactose and from about 350-4500 mg/L of 2’-fucosyllactose (see col. 2, lines 32-51, and col. 4, lines 50-64). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the human milk oligosaccharides of 2’-fucosyllactose and 3’-fucosyllactose such as taught by Morrow and Prieto as the non-digestible carbohydrates including fuco-oligosaccharides in Land’s method of treating inflammatory conditions including food allergy. The ordinary artisan would have been motivated to do so is because Morrow and Prieto discloses that said oligosaccharides are already established and known in the art for inhibition of inflammation disorders or conditions. Hence, the combination of elements is considered to be either: (a) combining prior art elements according to known methods to yield predictable results; or (b) simple substitution of one known element for another to obtain predictable results (MPEP 2141 (III): Exemplary rationales that may support a conclusion of obviousness). The ordinary artisan would have had a reasonable expectation of success is because the references are in the same field of endeavor directed to oligosaccharides and treatment of inflammatory disorders. 
Furthermore, one of ordinary skill in the art would have reasonably envisaged or arrive at the claimed invention with the oligosaccharide concentrations thereof following the guidance of the cited references of Morrow and Prieto. The MPEP at 2144.05 (I) states “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close” wherein, for example, Morrow teaches a human milk oligosaccharide concentration of 5 g/L (see Morrow at ¶ [0035]-[0037]). Additionally, the MPEP at 2144.05 (II) further states:
II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
One of ordinary skill in the art would recognize that the concentration is a result effective variable dependent on various factors. For example, the prior arts discloses variable parameters:
Morrow discloses that “An effective amount as used herein refers to the amount of each active agent required to confer therapeutic effect on the subject, either alone or in combination with one or more other active agents. Effective amounts vary, as recognized by those skilled in the art, depending on route of administration, excipient usage, and co-usage with other active agents” (see ¶ [0029]). 
Prieto discloses “The amounts of such ingredients will vary depending on whether the formulation is intended for use with normal, healthy infants, children, adults or subjects having specialized needs such as those accompany certain pathological conditions” (see col. 3, lines 50-57). Prieto teaches “Actual dosage levels of the oligosaccharides in the formulations of the present invention may be varied so as to obtain an amount of active ingredient that is effective to obtain a desired response for a particular composition and method of administration. The selected dosage level therefore depends upon the desired therapeutic effect, on the route of administration, on the desired duration of administration and on other factors” (see col. 4, lines 37-45). 
This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 (II)). The ordinary artisan would have had a reasonable expectation of success because the references are directed to the use of human milk oligosaccharides and its administration thereof. Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of invention.
Regarding claims 3-8 and 11 pertaining to reducing the frequency and amplitude of contractions, provides that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims. Moreover, the MPEP at 2111.04 states that a wherein or whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. Per MPEP 2112.02: Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. Thus, since the prior art teaches the same composition comprising fucosyllactoses, it will inherently have the same function. 

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 07/07/2022 have been fully considered.
In response to Applicant’s argument (addressing adjoining ¶ of pages 5-6 of the remarks) that “the applied references fail to teach or otherwise suggest identification, treatment, or amelioration of symptoms related to food allergies or food intolerance”, as discussed above, the current rejection incorporates a new primary reference by Land to address the limitation of “food allergy”. Land teaches a method of treating various inflammatory conditions that includes food allergy from a small list of disorders and further suggests fuco-oligosaccharides in the composition. 
In response to Applicant’s argument (addressing page 6 of the remarks) that in order to rely on routine optimization, a particular parameter must first be recognized as result-effect variable which achieves a recognized result, this argument is not persuasive because there is sufficient guidance in the cited prior art references of Morrow and Prieto to suggest that such oligosaccharide concentration values may be optimized or adjusted. In particular, the prior arts discloses variable parameters:
Morrow discloses that “An effective amount as used herein refers to the amount of each active agent required to confer therapeutic effect on the subject, either alone or in combination with one or more other active agents. Effective amounts vary, as recognized by those skilled in the art, depending on route of administration, excipient usage, and co-usage with other active agents” (see ¶ [0029]). 
Prieto discloses “The amounts of such ingredients will vary depending on whether the formulation is intended for use with normal, healthy infants, children, adults or subjects having specialized needs such as those accompany certain pathological conditions” (see col. 3, lines 50-57). Prieto teaches “Actual dosage levels of the oligosaccharides in the formulations of the present invention may be varied so as to obtain an amount of active ingredient that is effective to obtain a desired response for a particular composition and method of administration. The selected dosage level therefore depends upon the desired therapeutic effect, on the route of administration, on the desired duration of administration and on other factors” (see col. 4, lines 37-45). 

Maintained Rejections - Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Examiner’s note: maintained or held in abeyance at Applicant’s request but note that the below application has now been patented as of 05/24/2022.
Claims 1, 3-9, 11, and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of US Patent no. 11,337,990 (Application No. 13/335,323). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 9, and 22-26, ‘990 teaches a method of stimulating enteric nerve cells in the gastrointestinal tract of an infant in need thereof presenting signs of feeding intolerance, the method comprising administering to the individual a nutritional composition comprising a neutral human milk oligosaccharide 2’-fucosyllactose in a concentration of from about 0.001 mg/mL to less than 2.0 mg/mL, and a macronutrient selected from the group consisting of fat, protein, carbohydrate, and combinations thereof (see claims 1-5 of ‘990). Stimulating enteric nerve cells would either increase or reduce contractions and thus, one would at once envisage the specie of the amended claims. ‘990 teaches wherein the nutritional composition does not comprise a probiotic (see base claims’ last limitation).
Regarding claims 3-8 and 11, that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims.

Conclusion
	No claims were allowed.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The Examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653